IfeCtt-M"
                               ELECTRONIC RECORD




COA # 14-13-00626-CR                                        OFFENSE: Capital Murder


STYLE: Christopher Camacho v The State of Texas             COUNTY: Fort Bend


COA DISPOSITION: Affirmed                                  TRIAL COURT: 400th District Court


DATE: October 07, 2014   Publish: No                        TC CASE #:06-DCR-045165A




                              IN THE COURT OF CRIMINAL APPEALS




STYLE: Christopher Camacho v The State of Texas

CCA#


        AfPRLLA/Sf7-%S             Petition       CCA Disposition:      lfaOS-W
FOR DISCRETIONARY REVIEW IN CCA IS:               DATE:

                                                  JUDGE:

DATE:        Osfas/totT                           SIGNED:                       PC:

JUDGE:                                            PUBLISH:                      DNP:




                                                                                       MOTION FOR


                                                          FOR REHEARING IN CCA IS:


                                                       JUDGE:


                                                                                ELECTRONIC RECORD